Citation Nr: 0305513	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from February 19, 1952 to 
September 9, 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by which 
the RO denied service connection for the cause of the 
veteran's death and a claim for accrued benefits.  The 
appellant appealed the denial of service connection for the 
cause of the veteran's death.  In August 2001 the Board 
remanded this matter for additional development.  Although 
the appellant requested a hearing before the Board in her 
March 2001 formal appeal, she withdrew that request by letter 
dated in May 2001.


FINDING OF FACT

The veteran died of respiratory failure due to pulmonary 
fibrosis, which is not attributable to military service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims entitlement to service connection for 
the cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1310 (West 2002).  

Service connection for the cause of a veteran's death may be 
established if the evidence shows that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

The evidence of record includes a certificate of death 
indicating that the veteran died on November [redacted] 1999.  The 
immediate cause of death was respiratory failure due to 
pulmonary fibrosis.  An autopsy was not performed.  VA 
inpatient treatment records dated in October and November 
1999 show that the veteran was admitted to the hospital on 
October 21, 1999 for desaturation.  After treatment efforts 
yielded little improvement, a bronchoscopy was performed on 
November 1, 1999.  The records describe the veteran as 
relatively stable on November [redacted] 1999.  At some point that 
day, however, his oxygen saturation fell.  He developed 
respiratory distress and died.  

Private treatment records from A.S., M.D., reflect treatment 
for various ailments beginning in July 1989.  The first 
suggestion of any lung abnormalities is in a report of a May 
1990 chest x-ray.  Therein, the impression was interstitial 
infiltrates in the lower lung fields with prominent hilar 
structures.  In June 1995 decreased breath sounds were noted 
in both lungs.  Methotrexate was listed as one of the 
veteran's medications in July 1995.  Up until about December 
1995 the veteran's treatment focused on his coronary artery 
disease and rheumatoid arthritis.  However, in December 1995 
an examiner diagnosed chronic obstructive pulmonary disease 
(COPD) and noted a mass in the left lung.  Chest x-rays taken 
at that time showed the mass in the left lung and some 
infiltrate in the right base.  Lung sounds were diminished on 
both sides.  A May 1998 chest x-ray showed a well-formed 
right lobe pneumonia of unknown etiology.  A letter from 
C.S., M.D., dated that same month, presented an impression of 
a dense right middle lobe and right lower lobe infiltrate of 
undetermined etiology.  A chest x-ray performed in June 1998 
demonstrated bilateral basilar lung infiltrative disease, 
worse on the right than the left, and consolidated within the 
right middle lobe region.  By October 1998 the veteran was 
unable to walk across the room without experiencing shortness 
of breath.  He was diagnosed with active pulmonary fibrosis.  
A September 1998 letter from C.S., M.D., a thoracic, cardiac, 
and vascular surgeon, indicated that the diffuse infiltrative 
lung disease was of undetermined etiology.  

VA treatment records dated from November 1998 to October 1999 
also show treatment for pulmonary fibrosis.  A December 1998 
medical note indicates that the veteran used tobacco at a 
rate of 75 packs per year and had occupational exposure to 
asbestos working in a car dealership garage doing car brake 
work.  A September 1999 outpatient record reflects a 
diagnosis of idiopathic pulmonary fibrosis complicated by 
recurrent episodes of bronchitis which might have been 
causing worsened shortness of breath.  

A VA examiner from the Pulmonary and Critical Care Medicine 
Department, submitted a letter dated in April 2000 indicating 
that likely causes of the veteran's  pulmonary fibrosis was 
rheumatoid arthritis and Methotrexate.  The examiner notes 
the history of occupational exposure to asbestos both in the 
military and as a civilian.  

In support of the claim, the appellant submitted the 
veteran's employment history.  The document reflects a post-
service 42-year employment history that included positions 
involving pumping gas, washing cars, driving trucks, stocking 
parts, and acting as assistant parts manager, parts manager 
and assistant service manager.  The appellant also submitted 
a document entitled, "Asbestos Past Present and Future" 
which is an updated version of a paper delivered by Nigel 
Tomkins to the Pan European Organisation of Personal Injury 
Lawyers Conference in Barcelona in June 1998.  The document 
represents that there is a relationship between breathing 
dust containing asbestos and severe lung disease.  It gives 
an example of a man who developed severe pulmonary fibrosis 
after working for 14 years in an asbestos-textile factory.  

The Board observes that the evidence of record does not 
reveal any findings or diagnosis of pulmonary fibrosis during 
service.  In this regard, the service medical records are 
unremarkable for defects relating to the lungs.  Similarly, 
there is no evidence of such a finding or diagnosis shortly 
after separation from service.  To the contrary, the first 
evidence of any lung abnormality was not until 1990, some 35 
years after separation from service.  Nevertheless, the 
appellant contends that the veteran's death was related to 
exposure to asbestos during military service.  On this point, 
the Board first notes that there is no medical evidence of 
record showing a diagnosis of asbestosis.  There is also no 
medical evidence showing that a relationship exists between 
the veteran's pulmonary fibrosis and asbestos exposure.  In 
fact, the medical evidence on this point (the VA examiner's 
April 2000 letter) supports the conclusion that it is likely 
that rheumatoid arthritis and/or use of Methotrexate caused 
pulmonary fibrosis.  While the information provided by the 
appellant indicates that pulmonary fibrosis can develop from 
continual exposure to asbestos, it does not provide medical 
evidence specific to the veteran's case, namely that the 
veteran's pulmonary fibrosis was the result of exposure to 
asbestos during the three years he was in the service some 35 
years prior to any lung abnormality being shown.  Taking the 
evidence as a whole, the Board finds that the evidence is not 
in relative equipoise, and the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable such as 
to warrant a grant of service connection.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  Rather, the preponderance of the evidence is 
against the claim.  

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA-November 9, 2000-or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  Here, the 
appellant was notified of the evidence needed to substantiate 
the claim for service connection for the cause of the 
veteran's death, in the rating decision, the statement of the 
case, the supplemental statements of the case (SSOC), and a 
letter dated in April 2002.  Lastly, VA must notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of whose obligation it was to 
produce evidence to substantiate the claim by way of the 
April 2002 letter referenced above, which also explained the 
new obligations under VCAA and its implementing regulations.  
The May 2001 SSOC also set forth the statutory provision and 
implementing regulations.  In summary, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  The appellant was asked to tell VA 
what additional information or evidence that the appellant 
wished VA to obtain.  In response to that letter, the 
appellant indicated that she did not have any additional 
medical evidence to support the claim.  The Board also 
observes that a medical opinion regarding the cause of the 
terminal disease process was provided by a VA examiner in 
April 2000.  Moreover, as for whether further action should 
have been undertaken by way of obtaining additional medical 
opinion on the question of service connection for the cause 
of death, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  66 Fed. Reg. 45630-31 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In this case, the 
veteran had pulmonary fibrosis, but such a disease process 
was not manifested until many years after his separation from 
military service.  The appellant's claim is that he was 
exposed to asbestos during military service, but there is no 
indication, except by way of unsupported allegation, that the 
terminal disease may be associated with any in-service 
asbestos exposure in this veteran's case.  Rather, there is 
medical opinion evidence that links the pulmonary fibrosis to 
rheumatoid arthritis and Methotrexate.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.

The Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

